DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, polylactide-co-lactide, nanoparticles, DNA and solution in the reply filed on September 20 2022 is acknowledged.  Claims 10-18 and 26-45 are pending in the application. Claims 10-18 and 29-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20 2022.   Accordingly, claims 26-28 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 11 2022 and July 26 2022 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 28 as currently written is vague and indefinite.  The claim recites the form of the nanofiber composition.  As elected, the composition is a solution.  However, this composition contains nanofibers as relicted in claim 26 and nanoparticles in claim 27.  None of these nanofibers or nanoparticles can exist in a solution as a solution requires them to be dissolved.  The examples of the instant specification shows the use of a polymer solution to form the nanoparticles.  However, this is not the same as the nanofiber composition being in the form of a solution.  The structure of the claimed composition is unclear.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Luu et al. (Journal of Controlled Release, 2003) in view of Williams et al. (Cardiovascular Research, 2011) and Xie (USPGPUB No. 20130183352, cited on PTO Form 1449).
Applicant Claims
The instant application claims a nanofiber composition comprising: a carrier medium; a plurality of electrospun nanofiber fragments or clusters; a conductive element loaded onto the plurality of nanofiber fragments or clusters; and an agent comprising at least one of a therapeutic agent, a prophylactic agent, or a diagnostic agent; wherein the agent comprises at least one of genetic material or genome editing machinery; wherein the genetic material comprises at least one of DNA, RNA, cDNA, extrachromosomal DNA, messenger RNA, ribosomal RNA, transfer RNA, small interfering RNA, micro RNA, small nuclear RNA, small nucleolar RNA, piwi-interacting RNA, non-coding RNA, long noncoding RNA, or fragments or portions thereof.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Luu et al. is directed to the development of nanostructure DNA delivery scaffold via electrospinning of PLGA and PLGA-PEG block copolymers.  Taught is electrospinning polymer solutions with plasmid DNA.  The polymer solutions contain PLGA (poly(lactide-co-glycolide)) (section 2, page 342).  It is taught it is possible to fabricate nanostructured DNA/polymer scaffolds by electrospinning (conclusions, page 352).  It is taught that the electrospun scaffolds were incubated with TE buffer reading on the carrier material and solution (page 343, section 2.3).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Luu et al. teaches a nanofiber composition comprising a carrier medium, a plurality of electrospun nanofiber fragments and DNA, Luu et al. does not expressly teach a conductive element.  However, this deficiency is cured by Xie and Williams et al.
	Xie is directed to nanofiber scaffolds and methods for repairing damaged cardiac tissue.  Taught is coating a nanofiber scaffold with an electrically conductive material which can be a metal nanoparticle (paragraph 0011).  In one embodiment the nanofiber scaffold is to be used to replace or repair damage heart tissue or other electrically conductive tissue (paragraph 0051).  Exemplary materials for electrospinning include PLGA (table 1).  It is taught that the nanofiber can be made electrically-conductive via surface modification or via co-electrospinning (paragraph 0075).  
	Williams et al. is directed to plasmid-mediated gene therapy for cardiovascular disease. Plasmids are the simplest form of vector for transport of DNA into the cell nucleus (section 2, 565).  Table 1 shows the potential targets for plasmid mediated cardiovascular gene therapy (table 1).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luu et al., Xie and Wolfram et al. and utilize electrically conductive material in the polymer solutions for electrospinning in order to make the nanofiber electrically conductive.  One skilled in the art would have been motivated to utilize electrically conductive metal nanoparticles when forming nanofiber compositions which are to be used with electrically conductive tissues such as cardiac tissue.  Since Luu et al. teaches the nanofiber compositions for gene delivery and Williams et al. recognizes the use of plasmid DNA for gene therapy for cardiovascular disease, one skilled in the art would have a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of copending Application No. 17753890 in view of Luu et al. (Journal of Controlled Release, 2003). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a nanofiber composition comprising: a carrier medium; a plurality of electrospun nanofiber fragments or clusters; a conductive element loaded onto the plurality of nanofiber fragments or clusters; and an agent comprising at least one of a therapeutic agent, a prophylactic agent, or a diagnostic agent; wherein the agent comprises at least one of genetic material or genome editing machinery; wherein the genetic material comprises at least one of DNA, RNA, cDNA, extrachromosomal DNA, messenger RNA, ribosomal RNA, transfer RNA, small interfering RNA, micro RNA, small nuclear RNA, small nucleolar RNA, piwi-interacting RNA, non-coding RNA, long noncoding RNA, or fragments or portions thereof.
Copending ‘890 claims a pharmaceutical formulation comprising a therapeutically effective amount of fibers.  The formulation is for topical formulation and includes a spray.  The fibers are electrospun and include a bioactive agent.  The fiber also contains an electroconductive material.  The electroconductive material can be metal nanoparticles.  Polymers for forming the fibers include polylactide-co-glycolide.  Bioactive agents include a nucleic acid.  
While copending ‘890 claims a nucleic acid, Copending ‘890 does not expressly claim DNA.  However, this deficiency is cured by Luu et al. 
Luu et al. is directed to the development of nanostructure DNA delivery scaffold via electrospinning of PLGA and PLGA-PEG block copolymers.  Taught is electrospinning polymer solutions with DNA (section 2, page 342).  It is taught it is possible to fabricate nanostructured DNA/polymer scaffolds by electrospinning (conclusions, page 352).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘890 and Luu et al. and utilize DNA as the nucleic acid.  One skilled in the art would have a reasonable expectation of success as Luu et al. exemplifies the use of DNA with PLGA in electrospinning.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616